

114 S332 IS: Rural Hospital Access Act of 2015
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 332IN THE SENATE OF THE UNITED STATESFebruary 2, 2015Mr. Grassley (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to make permanent the extension of the
			 Medicare-dependent hospital (MDH) program and the increased payments under
 the Medicare low-volume hospital program.1.Short titleThis Act may be cited as the Rural Hospital Access Act of 2015.2.Extension of the Medicare-dependent hospital (MDH) program(a)Extension of payment methodologySection 1886(d)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—(1)in clause (i), by striking , and before April 1, 2015; and(2)in clause (ii)(II), by striking , and before April 1, 2015.(b)Conforming amendments(1)Extension of target amountSection 1886(b)(3)(D) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(D)) is amended—(A)in the matter preceding clause (i), by striking , and before April 1, 2015; and(B)in clause (iv), by striking through fiscal year 2014 and the portion of fiscal year 2015 before April 1, 2015 and inserting or a subsequent fiscal year.(2)Permitting hospitals to decline reclassificationSection 13501(e)(2) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by striking fiscal year 2000 through the first 2 quarters of fiscal year 2015 and inserting a subsequent fiscal year.3.Extension of the increased payments under the Medicare Low-Volume Hospital ProgramSection 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended—(1)in subparagraph (B), in the matter preceding clause (i), by striking and for discharges occurring in fiscal year 2015 (beginning on April 1, 2015), fiscal year 2016, and subsequent fiscal years;(2)in subparagraph (C)(i)—(A)by striking fiscal years 2011 through 2014 and fiscal year 2015 (before April 1, 2015) each place it appears and inserting fiscal year 2011 and each subsequent year; and(B)by striking or portion of fiscal year after during the fiscal year; and(3)in subparagraph (D)—(A)by striking fiscal years 2011 through 2014 and fiscal year 2015 (before April 1, 2015), and inserting fiscal year 2011 and each subsequent fiscal year; and(B)by striking or the portion of fiscal year after fiscal year.